OPINION — AG — CONCESSIONAIRES AT LITTLE RIVER STATE PARK CAN BE REQUIRED TO COLLECT THE MUNICIPAL SALES TAX NOE IN EFFECT IN THE CITY OF NORMAN, OKLAHOMA.  ***** QUESTION: " * * * WHETHER OR NOT THE CITY OF NORMAN WHICH HAS ANNEXED THE LANDS SURROUNDING LITTLE RIVER STATE PARK ON THUNDERBIRD LAKE IS EMPOWERED TO COLLECT SALES TAX FROM CONCESSIONAIRES OPERATING ON THE LAKE UNDER LEASE FROM THIS DEPARTMENT? CITE: OPINION NO. 66-238, 68 O.S. 1965 Supp., 2701 [68-2701] (JEFF HARTMANN) ** SEE: OPINION NO. 68-118 (1968) **